—Judgment, Supreme Court, New York County (Clifford Scott, J.), rendered June 26, 1992, convicting defendant, after jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 12 Vi to 25 years, unanimously modified, to reduce the defendant’s sentence to concurrent terms of 4 Vi to 9 years, and otherwise affirmed.
Given all of the facts and circumstances involved here, we find that the defendant’s sentence of concurrent terms of 12 Vi to 25 years, the maximum permitted by law, was excessive and unduly harsh (People v Acosta, 180 AD2d 505, lv denied 80 NY2d 827), and we reduce it to concurrent terms of 4½ to 9 years.
We have considered the other contentions of the defendant and find that they do not warrant reversal. Concur—Carro, J. P., Rosenberger, Ellerin, Nardelli and Tom, JJ.